Title: To James Madison from Jonathan Williams, 23 February 1809
From: Williams, Jonathan
To: Madison, James



Dear Sir,
Philadelphia February 23 1809.

I have more than one motive for complying with the request of my amiable young Friend Mr. James Craig of giving him an opportunity of paying his personal respects to you; for the Period being near when by official Rule I can only communicate with you on military Subjects, through the medium of the department, I wish now to avail myself of the liberty of private friendship, to Solicit in the most earnest manner your early attention to the Interests of the Military Academy.  Since the year 1802 have I been labouring to produce a national establishment, upon a Scale worthy of the Government & honourable to our Country; but owing to the confined limits of the Law, it is yet no more than an obscure mathematical School.  The Effort I made the last Session was erouded off to this, & now it bids fair to be entirely Smothered by the alternate kindness of two very warm & very differently disposed Friends.  Let the Academy be removed to Washington Says one & it must flourish.  Let it remain at West Point Says the other & it shall flourish, though, while the contest continues it will certainly wither.  The experiment has been tried at West Point & it has failed; for I have not the vanity to take to myself the very handsome things that have been said by my friend Dr. Mitchel, tho’ I give him full Credit for his meaning.  It is in my mind a settled principle, that a Military Academy can only flourish at the Seat of Government, and if this event is not to take place, it cannot be an object for my ambition to have any concern in it: my Duties as cheif Engineer are equally arduous & pleasing.  Those of Superintendent of the Military Academy are not less so; but it is really tedious to labour like Sysiphus in rolling a Stone up Hill.
Now my dear Sir permit me to make a request which you may grant if you please after the 4 of March.  It is to be permitted to make a report de Novo, as Mr. Jefferson permitted me to do, to request you to do as he did, & recommend it to the next (Summer) Session of Congress, & finally that in so doing you will by your influence aid a liberal plan such as I am sure your own Judgment will approve.  I also hope you will allow the Military Philosophical Society to consider the next President of the United States its recognized Patron, according to a Clause in its Constitution.
I have wandered from my object, but my Zeal must be my excuse.  Mr. Craig is the Son of Mr. John Craig whom you doubtless knew here & inherits his Fathers Virtues as well as his Fortune.  I beg you to make my respectfull Compliments to Mrs. Maddison & to solicit her condescending notice of my young Friend.  I am with the most respectfull regard Dear Sir Your obedient Servant

Jona. Williams

